40.1,iTij4                                           04/13/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 21-0004


                                       PR 21-0004
                                                                               :.,_, L.'0
                                                                            APR 1 3 2021
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme Court
IN RE THE PETITION OF                                                     Sthtm nf Montana
                                                                    ORDER
CATHERINE 0 ERICKSON




       Catherine O Erickson has petitioned this Court for admission to active status in the
State Bar of Montana after having been on inactive status since March 2020.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of
Montana.
      IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577,
Helena, MT 59624, proof of attendance at fifteen hours of approved Continuing Legal
Education to be credited to the time Petitioner was on inactive status.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED this          day of April, 2021.


                                                 For the Court,




                                                                  Ch ief Justice